 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

    Caption in compliance with D.N.J. LBR 9004-1

 LANCIANO & ASSOCIATES, L.L.C.
 Larry E. Hardcastle, II, Esq. – Id No.:
 025742010
 2 Route 31 North
 Pennington, New Jersey 08534
 (609) 452-7100
 lhardcastle@lancianolaw.com
 Counsel for Plaintiff

 In Re:                                                Chapter 11

 PERFORMANCE SPINE & SPORTS                            Case No.: 21-11786 (KCF)
 MEDICINE OF BORDENTOWN, L.L.C.

                         Debtor.


 KJHONSON URBAN RENEWAL, L.L.C.                        Adversary No.: 21-01239 (KCF)

                         Plaintiff,

          vs.

 PERFORMANCE SPINE & SPORTS
 MEDICINE, L.L.C.,
                                                       Hearing Date: May 24, 2021 at 10:00 a.m.
                         Defendant.


            NOTICE OF MOTION OF KJOHNSON URBAN RENEWAL, L.L.C.
                FOR ORDER REMANDING CASE TO STATE COURT

   KJohnson Urban Renewal, L.L.C. (“KJUR”) has filed papers with the court for entry of an
order remanding the above captioned adversary proceeding to the state court from which it was
removed (the “Motion”).

    YOUR RIGHTS MIGHT BE AFFECTED. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)




                                                   1
    If you do not want the court to grant this motion, or if you want the court to consider your
views, you or your attorney must file with the clerk at the address listed below, a written
response explaining your position no later than 7 days prior to the hearing date.
        Hearing Date:         June 29, 2021

       Hearing Time:          10:00 a.m.

       Hearing Location:      U.S. Bankruptcy Court
                              402 East State Street
                              Trenton, NJ 08608

       Courtroom Number: 2

    If you mail your response to the clerk for filing, you must mail it early enough so the court
will receive it on or before seven (7) days prior to the hearing date.

   You must also mail a copy of your response to:

       LANCIANO & ASSOCIATES, L.L.C.
       Larry E. Hardcastle, II, Esq. – Id No.: 025742010
       2 Route 31 North
       Pennington, New Jersey 08534
       (609) 452-7100
       lhardcastle@lancianolaw.com

    If you, or your attorney, do not take the steps outlined above, the court may decide that you
do not oppose the relief sought in the motion and may enter an order granting that relief.

                                              LANCIANO & ASSOCIATES, L.L.C.
                                              Counsel for Removal Plaintiff

                                              By:
                                                     Larry E. Hardcastle, II
Dated: June 3, 2021




                                                 2
